Title: From George Washington to John Jay, 11 May 1779
From: Washington, George
To: Jay, John



Sir,
Head Quarters Middle Brook May 11th 1779

Brigadier General McIntosh will have the honor to deliver you this. The war in Georgia, being in the State, to which he belongs, makes him desirous of serving in the Southern army. I know not whether the arrangements Congress have in contemplation may make it convenient to employ him there; but I take the liberty to recommend him as a Gentleman, whose knowledge of service and of the country promise to render him useful. I beg leave to add, that General McIntosh’s conduct, while he acted immediately under my observation was such as to acquire my esteem and confidence; and I have had no reason since to alter my good opinion. I have the honor to be With very great respect Sir Your most Obedt servt
Go: Washington
